A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 24, 1920, and the following opinion then rendered thereon:
THE COURT. — The application for a hearing in this court after decision by the district court of appeal of the third appellate district is denied.
We deem it necessary to say, however, that the decision must not be taken as a precedent for the proposition thatcertiorari will lie to review decisions of a tribunal, board, or officer, not made in the exercise of judicial functions (Code Civ. Proc., sec. 1068), nor for the proposition that the order of the trustees of a union high school district changing the location of a high school building is other than a legislative or executive act. (Hopping v. Richmond, 170 Cal. 612, et seq., [150 P. 977].)
All the Justices concurred.